912 A.2d 475 (2006)
280 Conn. 940
FIRST NATIONAL BANK OF LITCHFIELD
v.
Bruce V. MILLER et al.
Supreme Court of Connecticut.
Decided November 16, 2006.
William C. Franklin, Litchfield, in support of the petition.
Bruce V. Miller, pro se, and Linda M. Miller, pro se, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 97 Conn.App. 388, 904 A.2d 1282 (2006), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that: (1) the defendants had not accepted the boat; and (2) General Statutes § 42-100c applied to the transaction?"
The Supreme Court docket number is SC 17774.